DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections - 37 CFR 1.75(a)
1.	The following is a quotation of 37 CFR 1.75(a):
The specification must conclude with a claim particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention or discovery.

2.		Claims 5 & 12 are objected to under 37 CFR 1.75(a), as failing to conform to particularly point out and distinctly claim the subject matter which application regards as his invention or discovery. 
Claims 5 & 12 comprise the phrase… “the text content and/or the picture content”. Here, it is not clear whether the Applicant intends to include both the text content “and” the picture content or whether the Applicant intends to include either text content “or” the picture content. 
For continued examination purposes and in the best interests of compact prosecution, Examiner assumes the latter. 
The Examiner has tried to interpret the claims, as best the Examiner can ascertain, to develop an appropriate prior art rejection in the interests of compact prosecution. If any interpretation of the Examiner's is considered incorrect or off-base, the Examiner invites the Applicant to show the portions of the Applicant's specification which give a more proper interpretation of the claimed subject matter. Moreover, should any questions arise in connection 
Appropriate correction is required.



Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claims 8-20 defines a “computer program” embodying functional descriptive material.  However, the claim does not define a “non-transitory” computer program, “non-transitory” computer-readable medium or a “non-transitory” computer-readable memory and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV).  The scope of the presently claimed invention encompasses products that are not necessarily computer readable, and thus NOT able to impart any functionality of the recited program.  The examiner suggests amending the claim(s) to embody the program on a “non-transitory computer-readable medium” or equivalent; assuming the specification does NOT define the computer readable medium as a “signal”, “carrier 


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 8-11, 15 &16 are rejected under 35 U.S.C. 103 as being unpatentable over Poray et al. (US 20100306154 A1 hereinafter, Poray ‘154) in combination with Lin et al. (US 20110271194 A1 hereinafter, Lin ‘194)
Regarding claim 8; Poray ‘154 discloses a device (Fig. 2, Computing Device 110) for implementing a voice application (i.e. One or more input interfaces 120 may be employed to enable a user to enter data and/or instructions to computer device 110 through one or more corresponding input devices 132. Examples of such input devices include a microphone, a joystick and etc. or another interface such as data that can be entered via a phone using a voice. Paragraph 0024) 
comprising: a memory (Fig. 2, Memory 116) 
a processor (Fig. 3, Processing System 114)
(i.e. The computer executable instructions include data structures, objects, programs, routines, or other program modules that may be accessed by a processing system. Paragraph 0018); 
wherein the computer program is stored in the memory and when executed by the processor, causes the processor to: (i.e. Computer executable instructions cause the processing system to perform a particular function or group of functions and are examples of program code means for implementing steps for methods disclosed herein. Furthermore, a particular sequence of the executable instructions provides an example of corresponding acts that may be used to implement such steps. Examples of computer readable media include random-access memory ("RAM"), read-only memory ("ROM"), programmable read-only memory ("PROM"), erasable programmable read-only memory ("EPROM"), electrically erasable programmable read-only memory ("EEPROM"), compact disk read-only memory ("CD-ROM"), or any other device or component that is capable of providing data or executable instructions that may be accessed by a processing system. Paragraph 0018)
receive a feedback content and a target template identifier that are determined according to the voice command and sent by the server (i.e. The platform therefore enables individuals (both users and operators of the platform) to easily incorporate interactive elements to collect feedback from those who are contacted. Specifically, the platform allows the users to leverage interactive templates with the ability to select from predefined templates and/or create new templates with associated speech recognition grammars if desired. Paragraph 0063)
determine a target template according to the target template identifier (i.e. The platform 10 can receive or initiate phone calls (or other communication to a user device) where a speech application template may determine which audio or video content files are played (if any), which text is rendered via the speech engine. Paragraph 0056), 
and determine a display content according to the target template and the feedback content and display the display content to the user (i.e. The advertising can be bundled with the content. In these aspects, the advertising is incorporated with or delivered along with the content to the user in a digital or electronic format. One example of these aspects includes advertisements that are delivered with the content so that when a user accesses the content, the advertising is automatically displayed before or after the content. Paragraph 0080).
Poray ‘154 does not expressly disclose the limitation as expressed below.
Lin ‘194 discloses send a voice command of a user to a server (Fig. 5, Step 506 i.e. At step 506 a voice input is transmitted to an ad system. For example, referring to FIG. 3, the microphone 320 can detect one or more voice 
Poray ‘154 and Lin ‘194 are combinable because they are from same field of endeavor of speech systems (Lin ‘194 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Poray ‘154 by adding the limitations as taught by Lin ‘194. The motivation for doing so would have been advantageous to better provide and present a content item to a user. Therefore, it would have been obvious to combine Poray ‘154 with Lin ‘194 to obtain the invention as specified.

Regarding claim 9; Poray ‘154 discloses wherein the target template comprises a generic template in a Html5 format (i.e. Examples of the types of digital formats include pdf, doc, xls, jpeg, tiff, gif, xbm, pnm, mpeg2, mpeg4, mp3, oma, m4a, wma, wmv, mov, wav, avi, xml, html, php, pl, jar, exe, alaw, vox, au, pcm8, pcm16, and vxml, as well as combinations thereof. The digital content can also be provided in any known language. Paragraph 0042)

Regarding claim 10; Poray ‘154 discloses wherein the computer program further causes the processor to: determine typesetting information in the target template, and combine the feedback content with the target template according to the typesetting information to obtain the display content (i.e. The platform therefore enables individuals (both users and operators of the platform) to easily incorporate interactive elements to collect feedback from those who are contacted. Specifically, the platform allows the users to leverage interactive templates with the ability to select from predefined templates and/or create new templates with associated speech recognition grammars if desired. Paragraph 0063)

Regarding claim 11; Poray ‘154 discloses wherein the feedback content comprises at least one of the following: a text content, a picture content, an audio content or a navigation content (i.e. 
Regarding claims 1 & 15; Claims 1 & 15 contains substantially the same subject matter as claim 8. Therefore, claims 1 & 15 are rejected on the same grounds as claim 8.
Regarding claim 2; Claim 2 contains substantially the same subject matter as claim 9. Therefore, claim 2 is rejected on the same grounds as claim 9.
Regarding claim 3; Claim 3 contains substantially the same subject matter as claim 10. Therefore, claim 3 is rejected on the same grounds as claim 10.
Regarding claims 4 & 16; Claims 4 & 16 contains substantially the same subject matter as claim 11. Therefore, claims 4 & 16 are rejected on the same grounds as claim 11.

4.	Claims 6, 7, 13, 14 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poray ‘154 and Lin ‘194 and further in view of Shetty et al. (US 20140196020 A1 hereinafter, Shetty ‘020).
Regarding claim 13; Poray ‘154 as modified does not expressly disclose the limitations as expressed below.
Shetty ‘020 discloses wherein the computer program further causes the processor to: send template version information to the server (i.e. The software update system 202 may comprise a web server, where the hosted applications represent one or more web-based applications accessed and executed via the network 230 by the client computing system 240 to perform the programmed tasks or operations of the hosted application. Paragraph 0024) 
receive an update instruction sent by the server (i.e. In step 402, the software update system receives a new version of a software package from a developer. Paragraph 0054) 
(i.e. The software package can be updated by downloading the software update. The customer system itself implements the automatic correction instructions by executing code contained in the software update. The customer system then implements the manual correction instructions by displaying text of the manual correction instructions to a system operator who then completes the tasks specified by the manual correction instructions. Paragraph 0059).
Poray ‘154 and Shetty ‘020 are combinable because they are from same field of endeavor of speech systems (Shetty ‘020 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Poray ‘154 by adding the limitations as taught by Shetty ‘020. The motivation for doing so would have been advantageous for customers to avoid costly upgrade to the software of downloading entirely new versions of the software. Therefore, it would have been obvious to combine Poray ‘154 with Shetty ‘020 to obtain the invention as specified.

Regarding claim 14; Shetty ‘020 discloses wherein the computer program further causes the processor to: determine whether it is required to update a template according to the target template identifier (i.e. In step 404, the software update system compares the new version of the software package with a stored version of the software package to determine a number of changes. The system then determines whether, for each change, automatic correction instructions can be generated for the change. Paragraph 0055) 
and download a template patch from the server if necessary (i.e. The software package can be updated by downloading the software update. Paragraph 0059)
and update an existing template according to the template patch (i.e. In step 406, the software update system generates automatic correction instructions for those changes where automatic correction instructions can be implemented. Paragraphs 0056-0059)
Regarding claims 6 & 18; Claims 6 & 18 contains substantially the same subject matter as claim 13. Therefore, claims 6 & 18 are rejected on the same grounds as claim 13.
Regarding claims 7 & 17; Claims 7 & 17contains substantially the same subject matter as claim 14. Therefore, claims 7 & 17 are rejected on the same grounds as claim 14.

Regarding claim 19; Shetty ‘020 discloses wherein the computer program further causes the processor to: determine a semantic category according to the voice command (i.e. In step 402, the software update system receives a new version of a software package from a developer. The new version can contain new or changed source code, new or changed data objects, or both. The new version can fix bugs or introduce new features or implement of types of changes. Paragraphs 0054-0055) 
and determine the target template identifier corresponding to the semantic category according to the preset correspondence (i.e. In step 404, the software update system compares the new version of the software package with a stored version of the software package to determine a number of changes. The system then determines whether, for each change, automatic correction instructions can be generated for the change. Paragraphs0054-0055)

Regarding claim 20; Shetty ‘020 discloses wherein the computer program further causes the processor to: receive a relationship update instruction (i.e. In step 408, the software update system generates manual correction instructions for those changes where automatic correction instructions cannot be implemented. For example, the changes can be changes to objects not supported by automatic correction instructions. The software update system generates the manual correction instructions using static templates, e.g., as described above with reference to Fig. 3. Paragraph 0057)
and update the preset correspondence according to the relationship update instruction (i.e. In step 410, the software update system merges the automatic correction instructions and manual correction instructions into a software update. The software update system stores the software update so that, when a customer system requests the software update, the software update system can respond by providing the software update. At a customer system, the software package can be updated by downloading the software update.  Paragraph 0058).

Allowable Subject Matter
Claims 5 & 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiners Statement of Reasons for Allowance
The cited reference (Poray ‘154) teaches methods and systems for creating, accessing, and communicating content are described. The systems comprise a single platform that allows multiple coordinated communication channels with a single user device (or user system) or multiple user devices (or user systems) at the same time. The platforms contains a browser for communicating with a communications network, multiple types of servers for handling different communications between the platform and a user device external to the platform, a database for storing content, a speech engine for converting text to speech, for converting speech to text, or both, and a configuration engine for configuring the applications that users will use during interaction with the platform. The platform can accordingly communicate with a user (or a user system) using any desired number (or combination) of communication channels.
The cited reference (Lin ‘194) teaches technologies relating to content presentation. In general, one aspect of the subject matter described in this specification can be embodied in methods that include the actions of presenting a content item to a user; receiving a user input indicating a voice interaction; receiving a voice input from the user; transmitting the voice input to a content system; receiving a command responsive to the voice input; and executing, using one or more processors, the command including modifying the content item. Other embodiments of this aspect include corresponding systems, apparatus, and computer program products. 

The cited references fail to disclose wherein the computer program further causes the processor to: invoke a display interface to cause a display component of the device to display the text content and/or the picture content if the feedback content comprises the text content and/or the picture content; invoke an audio interface to cause a speaker component of the device to play the audio content if the feedback content comprises the audio content; invoke a navigation interface to cause a navigation component of the device to display a route corresponding to the navigation content if the feedback content comprises the navigation content. As a result, and for these reasons, Examiner indicates Claims 5 & 12 as allowable subject matter. 


Relevant Prior Art References Not Relied Upon
	WU et al. (US 201902595543 A1) - Embodiments of the present disclosure disclose a method and apparatus for playing multimedia content. A specific embodiment of the method includes: recognizing a voice signal to obtain corresponding voice information, in response to 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677